DETAILED ACTION

Summary
This is the initial Office Action based on the Method for Manufacturing Dye-Sensitized Solar Cells and Solar Cells so Produced filed January 19, 2022.
Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites, “wherein at least one of the porous conductive powder layer back contact and the counter electrode has a thickness from about 1 µm to about 100 µm”.
It is unclear as to the scope of structures of the at least one of the porous conductive powder layer back contact and the counter electrode encompassed by the phrase “has a thickness from about 1 µm to about 100 µm” and what structures of the at least one of the porous conductive powder layer back contact and the counter electrode are specifically excluded by the phrase “has a thickness from about 1 µm to about 100 µm” because it is unclear as to what limitations the term “about” definitely imparts on the thickness of the claimed at least one of the porous conductive powder layer back contact and the counter electrode.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 2, 13-16, 18, and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fukui et al. (U.S. Pub. No. 2011/0023932 A1) in view of Kim et al. (KR 2009116211 A).
With regard to claims 1 and 2, Fukui et al. discloses a dye-sensitized solar cell comprising 
a porous conductive powder stack (layers 2, 3, 4, 5, and 7, Fig. 1), wherein 5the porous conductive powder stack comprises 
an electrically insulating porous separator (4, Fig. 1 and see [0037] “4 porous insulating layer”), the electrically insulating porous separator having 
a first surface and a second surface respectively at opposite sides of the electrically insulating porous separator relative to a direction that traverses the porous conductive powder stack (as depicted in Fig. 1, the cited electrically insulating porous separator 4 has a first top surface and a second bottom surface respectively at opposite sides of the electrically insulating porous separator 4 relative to a direction that traverses the cited porous conductive powder stack), 
a porous conductive powder layer back contact is arranged on the first surface of the 10electrically insulating porous separator (as depicted in Fig. 1, a porous conductive powder layer back contact 5 is arranged on the cited first top surface of the 10electrically insulating porous separator 4; see [0071-0075]), 
a counter electrode is arranged on the second surface of the electrically insulating porous separator (combination of layers 2 and 3 depicted in Fig. 1 as arranged on the cited second bottom surface of the electrically insulating porous separator 4).

Fukui et al. does not disclose the porous conductive powder layer back contact comprises sintered metal particles having non-spherical, irregular form.
However, Fukui et al. teaches the porous conductive powder layer back contact can be made from titanium (see [0072]) and includes small pores for allowing electrolyte to move (see [0074-0075]). 
Kim et al. teaches a study on forming a porous titanium support (see Title and Abstract teaching porous titanium support for dye sensitized solar cells). Kim et al. is analogous art because Kim et al., like applicant and Fukui et al., is concerned with porous titanium layers for solar cells. 
Kim et al. teaches forming a titanium layer can include sintering titanium particles having non-spherical, irregular form (see Fig. 1d) which improves mechanical strength of the layer and controls pore size (see, for example, Abstract).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the titanium porous conductive powder layer back contact of Fukui et al. to include sintered titanium particles as suggested by Kim et al. because it would have provided for improved mechanical strength and control of pore size. 
With regard to claim 13, independent claim 1 is obvious over Fukui et al. in view of Kim et al. under 35 U.S.C. 103(a) as discussed above. Fukui et al. discloses wherein
at least one of the porous conductive powder layer back contact and the counter electrode has a thickness from about 1 µm to about 100 µm (see [0073] teaching 0.02-5 µm which is cite to read on the claimed “from about 1 µm to about 100 µm” because it includes values within the range of about 1 µm to about 100 µm).
With regard to claim 14, independent claim 1 is obvious over Fukui et al. in view of Kim et al. under 35 U.S.C. 103(a) as discussed above. Fukui et al. discloses wherein
the electrically insulating porous separator comprises silica or alumina (see [0069]).
With regard to claim 15, independent claim 1 is obvious over Fukui et al. in view of Kim et al. under 35 U.S.C. 103(a) as discussed above. Fukui et al. discloses wherein
a substrate is arranged in contact with the porous conductive powder stack (1 depicted in Fig. 1 as arranged in contact with component 2 of the cited porous conductive powder stack), 
said substrate comprises glass (see [0054]).
With regard to claim 16, dependent claim 15 is obvious over Fukui et al. in view of Kim et al. under 35 U.S.C. 103(a) as discussed above. As claim 16 does not positively require the substrate to comprise a porous ceramic, Fukui et al., as modified above, is cited to teach the structural requirements of claim 16.
With regard to claim 18, dependent claim 15 is obvious over Fukui et al. in view of Kim et al. under 35 U.S.C. 103(a) as discussed above. Fukui et al. discloses wherein
the porous conductive powder layer back contact has a sheet resistance < 1 ohm/sq (see [0073] teaching “40 ohm/sq or less” which is cited to read on the claimed range of “< 1 ohm/sq” because it includes values encompassing the entire range of < 1 ohm/sq).
With regard to claim 19, dependent claim 15 is obvious over Fukui et al. in view of Kim et al. under 35 U.S.C. 103 as discussed above. Fukui et al. discloses wherein
a working electrode comprising TiO2 is arranged in contact with the porous conductive powder layer back contact (6, Fig. 1 and see [0077]).
Claims 3-6, 9, and 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fukui et al. (U.S. Pub. No. 2011/0023932 A1) in view of Kim et al. (KR 2009116211 A), and further in view of Sasaki et al. (U.S. Pub. No. 2013/0037089 A1).
With regard to claims 3-6, independent claim 1 is obvious over Fukui et al. in view of Kim et al. under 35 U.S.C. 103(a) as discussed above.
Fukui et al., as modified above, does not disclose wherein the counter electrode is a porous conductive powder layer counter electrode comprising sintered metal particles having non-spherical, irregular form.
However, Sasaki et al. discloses a dye-sensitized solar cell (see Title and Abstract). Sasaki et al. teaches a porous conductive powder layer back contact (14, Fig. 1), also of sintered porous titanium (see [0053-0054]). Sasaki et al. teaches a counter electrode material can be formed as the same material as the cited sintered porous titanium material of porous conductive powder layer back contact 14 and including a catalyst film on a surface (see [0066] teaching “platinum film” which is cited to read on the claimed integrated catalytic particles because it includes particles of platinum which are integrated on the surface of the cited counter electrode material).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected the same material of the cited porous conductive powder layer back contact of Fukui et al., as modified by Kim et al. above to include sintered particles having non-spherical, irregular form, for the material of the counter electrode and also including a catalyst film on the surface, as suggested by Sasaki et al., because the selection of a known material based on its suitability for its intended use, in the instant case a counter electrode material in a dye-sensitized solar cell, supports a prima facie obviousness determination (see MPEP 2144.07). Fukui et al., as modified above, is cited to teach the claimed porous conductive powder layer counter electrode as the cited layer includes porous titanium material with platinum.
With regard to claims 9 and 10, independent claim 1 is obvious over Fukui et al. in view of Kim et al. under 35 U.S.C. 103(a) as discussed above.
Fukui et al., as modified above, does not disclose wherein the counter electrode is a porous conductive powder layer counter electrode comprising sintered metal particles having non-spherical, irregular form.
However, Sasaki et al. discloses a dye-sensitized solar cell (see Title and Abstract). Sasaki et al. teaches a porous conductive powder layer back contact (14, Fig. 1), also of sintered porous titanium (see [0053-0054]). Sasaki et al. teaches a counter electrode material can be formed as the same material as the cited sintered porous titanium material of porous conductive powder layer back contact 14 and including a catalyst film on a surface (see [0066] teaching “platinum film” which is cited to read on the claimed integrated catalytic particles because it includes particles of platinum which are integrated on the surface of the cited counter electrode material).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected the same material of the cited porous conductive powder layer back contact of Fukui et al., as modified by Kim et al. above to include sintered particles having non-spherical, irregular form, for the material of the counter electrode and also including a catalyst film on the surface, as suggested by Sasaki et al., because the selection of a known material based on its suitability for its intended use, in the instant case a counter electrode material in a dye-sensitized solar cell, supports a prima facie obviousness determination (see MPEP 2144.07). 
Fukui et al., as modified above to select the porous titanium material with a platinum film on the surface for the counter electrode, is cited to teach the claimed porous conductive powder layer counter electrode (such as the bottom half of the cited counter electrode material, which would include the cited porous titanium material) and a separate catalytic layer arranged on the side of the porous conductive powder layer counter electrode that is closest to the second surface of the electrically insulating porous separator (such as the top half of the cited counter electrode material, which would include the cited porous titanium material with a film of platinum on the surface facing the cited second side of the electrically insulating porous separator).
Claim 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fukui et al. (U.S. Pub. No. 2011/0023932 A1) in view of Kim et al. (KR 2009116211 A) and Sasaki et al. (U.S. Pub. No. 2013/0037089 A1).
With regard to claim 20, Fukui et al. discloses a porous conductive powder stack for a dye-sensitized solar cell, wherein
the porous conductive powder stack (layers 2, 3, 4, 5, and 7, Fig. 1)5 comprises 
an electrically insulating porous separator (4, Fig. 1 and see [0037] “4 porous insulating layer”), the electrically insulating porous separator having 
a first surface and a second surface respectively at opposite sides of the electrically insulating porous separator relative to a direction that traverses the porous conductive powder stack (as depicted in Fig. 1, the cited electrically insulating porous separator 4 has a first top surface and a second bottom surface respectively at opposite sides of the electrically insulating porous separator 4 relative to a direction that traverses the cited porous conductive powder stack), 
a porous conductive powder layer back contact is arranged on the first surface of the 10electrically insulating porous separator (as depicted in Fig. 1, a porous conductive powder layer back contact 5 is arranged on the cited first top surface of the 10electrically insulating porous separator 4; see [0071-0075]), 
a counter electrode is arranged on the second surface of the electrically insulating porous separator (combination of layers 2 and 3 depicted in Fig. 1 as arranged on the cited second bottom surface of the electrically insulating porous separator 4).

Fukui et al. does not disclose the porous conductive powder layer back contact comprises sintered metal particles having non-spherical, irregular form.
However, Fukui et al. teaches the porous conductive powder layer back contact can be made from titanium (see [0072]) and includes small pores for allowing electrolyte to move (see [0074-0075]). 
Kim et al. teaches a study on forming a porous titanium support (see Title and Abstract teaching porous titanium support for dye sensitized solar cells). Kim et al. is analogous art because Kim et al., like applicant and Fukui et al., is concerned with porous titanium layers for solar cells. 
Kim et al. teaches forming a titanium layer can include sintering titanium particles having non-spherical, irregular form (see Fig. 1d) which improves mechanical strength of the layer and controls pore size (see, for example, Abstract).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the titanium porous conductive powder layer back contact of Fukui et al. to include sintered titanium particles as suggested by Kim et al. because it would have provided for improved mechanical strength and control of pore size.
Fukui et al., as modified above, does not disclose wherein the counter electrode is a porous conductive powder layer counter electrode comprising sintered metal particles having non-spherical, irregular form.
However, Sasaki et al. discloses a dye-sensitized solar cell (see Title and Abstract). Sasaki et al. teaches a porous conductive powder layer back contact (14, Fig. 1), also of sintered porous titanium (see [0053-0054]). Sasaki et al. teaches a counter electrode material can be formed as the same material as the cited sintered porous titanium material of porous conductive powder layer back contact 14 and including a catalyst film on a surface (see [0066] teaching “platinum film” which is cited to read on the claimed integrated catalytic particles because it includes particles of platinum which are integrated on the surface of the cited counter electrode material).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected the same material of the cited porous conductive powder layer back contact of Fukui et al., as modified by Kim et al. above to include sintered particles having non-spherical, irregular form, for the material of the counter electrode and also including a catalyst film on the surface, as suggested by Sasaki et al., because the selection of a known material based on its suitability for its intended use, in the instant case a counter electrode material in a dye-sensitized solar cell, supports a prima facie obviousness determination (see MPEP 2144.07). Fukui et al., as modified above, is cited to teach the claimed porous conductive powder layer counter electrode as the cited layer includes porous titanium material with platinum.
Claims 7, 8, 11, and 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fukui et al. (U.S. Pub. No. 2011/0023932 A1) in view of Kim et al. (KR 2009116211 A) and Sasaki et al. (U.S. Pub. No. 2013/0037089 A1), and in further view of Hanazono et al. (U.S. Pub. No. 2011/0108106 A1).
With regard to claims 7, 8, 11, and 12, dependent claims 5 and 9 are obvious over Fukui et al. in view of Kim et al. and Sasaki et al. under 35 U.S.C. 103(a) as discussed above. 
Fukui et al., as modified above, teaches catalytic particles of platinum (recall [0066] of Sasaki et al. teaching “platinum film”) but does not teach platinized ITO or FTO.
However, Hanazono et al. teaches a dye-sensitized solar cell (see Title and Abstract) and teaches material for a catalyst layer conventional include platinum in combination with ITO and/or FTO (see [0104] reading on the claimed “platinized ITO/FTO” because it includes ITO/FTO which includes platinum).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected the platinum and ITO/FTO material exemplified by Hanazono et al. for the material of the catalytic particles of Fukui et al., as modified above, because the selection of a known material based on its suitability, in the instant case a catalytic material in a dye-sensitized solar cell, supports a prima facie obviousness determination (see MPEP 2144.07).
Claim 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fukui et al. (U.S. Pub. No. 2011/0023932 A1) in view of Kim et al. (KR 2009116211 A), and in further view of Jung et al. (U.S. Pub. No. 2013/0074923 A1).
With regard to claim 17, dependent claim 15 is obvious over Fukui et al. in view of Kim et al. under 35 U.S.C. 103(a) as discussed above. 
Fukui et al. does not disclose wherein the substrate is a flexible substrate.
However, Jung et al. discloses dye-sensitized solar cell (see Title) and discloses a substrate material can include flexible glass (see [0056-0057]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected the flexible glass material of Jung et al. for the glass substrate material of Fukui et al. because the selection of a known material based on its suitability for its intended use, in the instant case a glass substrate material for a dye-sensitized solar cell, supports a prima facie obviousness determination (see MPEP 2144.07).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN Q DAM whose telephone number is (571)270-5120. The examiner can normally be reached Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN Q DAM/Primary Examiner, Art Unit 1721                                                                                                                                                                                                        September 20, 2022